DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive. The Applicant argues that Hong fails to disclose each and every limitation of claim 1 at least because Hong fails to disclose determining a type of the target limb based on comparing the wearing limb information (that comprises one or more of body temperature information of a target limb on which a user wears the step counting apparatus, blood oxygen information of the target limb, chemical pH information of the target limb, skin conductivity information of the target limb, or a photoelectric pulse wave signal of the target limb) to one or more thresholds.  The Office disagrees.
Hong discloses collecting data by sensor device, which is on a limb because it counts steps, includes data such as body temperature, pH information and skin conductivity; Table 1 and in pg. 17, Hong also discloses blood oxygen information as data collected; par.178 teaches the photoelectric pulse wave signal as light emitted into light detectors, which use the photoelectric effect to generate a response/signal.  Therefore, Hong discloses determining a type of the target limb based on comparing the wearing limb information (that comprises one or more of body temperature information of a target limb on which a user wears the step counting apparatus, blood oxygen information of the target limb, chemical pH information of the target limb, skin conductivity information of the target limb, or a photoelectric pulse wave . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al.(United States Patent Publication #2014278139; hereinafter Hong).
Regarding claim 1, Hong teaches a step counting method (Fig. 5a discloses a step
counting method), comprising: 
collecting, by a step counting apparatus, wearing limb information (Fig 5a #504 teaches sensing motion; Paragraph 121 teaches collecting and using data to determine placement, Fig. 2 discloses Biometric Monitoring Device; Paragraph
103 discloses device placement-specific modes), wherein the wearing limb information comprises one or more of body temperature information of a target limb on which a user wears the step counting apparatus, blood oxygen information of the target limb, chemical pH information of the target limb, skin conductivity information of the target limb, or a photoelectric pulse wave signal of the target limb (par.41 discloses data collected by sensor device, which is on a limb because it counts steps, includes data such as body temperature, pH information and skin conductivity; Table 1 in pg. 17 discloses blood oxygen information as data collected; par.178 teaches the photoelectric pulse wave signal as light emitted into light detectors, which use the photoelectric effect to generate a response/signal); 
comparing the wearing limb information to one or more thresholds (par.14 teaches comparison to thresholds by determining if the output data exceeds one or more thresholds);
determining, by the step counting apparatus, a type of the target limb based on the comparing (paragraph 73 teaches device placement modes which include dominant and non-dominant limb; paragraph 103 teaches device placement modes to be set automatically; par.72 teaches inferring sensor device placement, dominant or non-dominant hand for example, through processing signals from sensors. Comparison is a common function within processing);
collecting, by the step counting apparatus in a step counting period, step counting information of the target limb (paragraph 124 ,last sentence teaches step counting period ;paragraph 121 and Fig 5a # 504 teaches sensing motion of the user with motion sensors);
searching for, by the step counting apparatus based on the type of the target limb in a correspondence between a type of limb and a step counting criterion reference information, (paragraph 103 teaches placement specific algorithms to search biometrics of
interest; Paragraph 103 teaches placement modes based on the user wearing the BMD; paragraph 103 teaches placement mode signal intensity which is equivalent to the step counting criterion reference information);
determining, by the step counting apparatus based on the step counting information and the target step counting criterion reference information, whether the user is in a walking state in the step counting period (Fig. 5a # 506 and Paragraph 121 teaches BMD analyzing motion data to determine the motion intensity caused by user's activity); and 
calculating, by the step counting apparatus, a quantity of steps based on the step counting information when the user is in the walking state in the step counting period (Fig. 5a
#524 and paragraph 124 teach calculating quantity of steps).

              Regarding claim 3, Hong teaches the step counting method of claim 1, wherein the target step counting criterion reference information comprises a parameter threshold corresponding to a specified parameter (paragraph 103 teaches algorithms that may be adaptive motion signal strength threshold that changes its value according to
movements), and wherein determining whether the user is
            calculating, by the step counting apparatus based on the step counting information, a parameter value of the specified parameter (Fig. 5 # 506 teaches determining a motion
intensity value); and 
(Fig. 5a shows walking state, represented by the #508 active state block and #510 the semi-active block, determined by #506 motion intensity threshold).

         Regarding claim 5, Hong teaches the step counting method of claim 3, wherein the specified parameter comprises a vibration frequency of a wearing limb (Fig. 5a #516 teaches
frequency determination from the parameter obtained by #506; since the BMD is worn on a limb, the motion data which is analyzed is motion data of the wearing limb).
       Regarding claim 6, Hong teaches the step counting method of claim 3, wherein the specified parameter comprises a vibration amplitude of a wearing limb (Fig. 5a #514 and paragraph 123 teach peak detection from motion intensity signal which is equivalent to vibration amplitude; Since the BMD is worn on a limb, the motion data which is analyzed is motion data of the wearing limb).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al.(United States Patent Publication #2014278139; hereinafter Hong) in view of Ogawa et al. (United States Patent Publication #20010031031; hereinafter Ogawa).
Regarding claim 2, Hong teaches The step counting method of claim 1, however, Hong fails to teach, wherein after calculating the quantity of steps based on the step counting information, the step counting method further comprises adding, by the step counting apparatus, the calculated quantity of steps to a total quantity of steps accumulated at an end of a previous step counting period of the step counting period.
Ogawa does teach wherein after calculating the quantity of steps based on the step counting information, the step counting method further comprises adding (paragraph 48 teaches adding), by the step counting apparatus, the calculated quantity of steps to a total quantity of steps accumulated at an end of a previous step counting period of the step counting period (paragraph 48 teaches updating total number of steps by adding to the contents of the total step memory).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong to include the teachings of Ogawa; which would not only maintain correctness of the average number of steps but also Ogawa (paragraph 14).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (United States Patent Publication #2014278139; hereinafter Hong) in view of Carvalho et al. (United States Patent Publication #20160195569; hereinafter Carvalho).
Regarding claim 4, Hong teaches the step counting method of claim 3.
Hong doesn’t teach wherein the specified parameter comprises a difference between a probability that a wearing limb is in the walking state and a probability that the wearing limb is in a non-walking state.
Carvalho does teach, wherein the specified parameter comprises a difference between a
probability that a wearing limb is in the walking state and a probability that the wearing limb is in a non-walking state (paragraph 21 teaches using difference in probabilities to determine motion state).
              It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Hong to include the teachings of
Carvalho; which would allow a more precise classification of motion states as stated by Carvalho (paragraph 3).

                Claim 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al.(United States Patent Publication #2014278139; hereinafter Hong) in view of LIU, HAO (Chinese Patent Publication # CN 104360748; translation provided by the examiner; hereinafter Liu).
Regarding claim 16 Hong teaches the step counting method of claim 1, wherein the wearing limb information comprises the body temperature information. Hong fails to teach, and wherein the step counting method further comprises: comparing the body temperature information to a first threshold of the one or more thresholds; and determining the type of the target limb as a dominant limb when the body temperature information is greater than the first threshold.
Liu does teach, and wherein the step counting method further comprises: 
comparing the body temperature information to a first threshold of the one or more thresholds (par.13 teaches comparing information to threshold in order to determine dominant limb); and 
determining the type of the target limb as a dominant limb when the body temperature information is greater than the first threshold (par.13 teaches determining limb as dominant limb when threshold is exceeded).

          It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Hong to include the teachings of
Liu; which would provide a device that has improved self-identification ability, thereby reducing the user’s setting operation as described by Liu (par.4).

Hong in view of Liu teach the step counting method of claim 1, wherein the wearing limb information comprises the blood oxygen information, and wherein the step counting method further comprises: 
            comparing the blood oxygen information to a first threshold of the one or more thresholds (Liu par.13 teaches comparing information to threshold in order to determine dominant limb); and 
            determining the type of the target limb as a dominant limb when the blood oxygen information is greater than the first threshold (Liu par.13 teaches determining limb as dominant limb when threshold is exceeded). 

           Regarding claim 18, Hong in view of Liu teach the step counting method of claim 1, wherein the wearing limb information comprises the chemical pH information, and wherein the step counting method further comprises: 
          comparing the chemical pH information to a first threshold of the one or more thresholds (Liu par.13 teaches comparing information to threshold in order to determine dominant limb); and 
         determining the type of the target limb as a dominant limb when the chemical pH information is greater than the first threshold (Liu par.13 teaches determining limb as dominant limb when threshold is exceeded).
             Regarding claim 19, Hong in view of Liu teach the step counting method of claim 1, wherein the wearing limb information comprises a photoelectric pulse wave signal (Hong par.178 teaches the photoelectric pulse wave signal as light emitted into light detectors, which use the photoelectric effect to generate a response/signal) of the target limb, and wherein the step counting method further comprises: 
             comparing the photoelectric pulse wave signal to a first threshold of the one or more thresholds (Liu par.13 teaches comparing information to threshold in order to determine dominant limb); and 
             determining the type of the target limb as a dominant limb when the photoelectric pulse wave signal is greater than the first threshold (Liu par.13 teaches determining limb as dominant limb when threshold is exceeded).

             Regarding claim 20, Hong in view of Liu teach the step counting method of claim 1, wherein the wearing limb information comprises skin conductivity information (Hong par.41 discloses data collected by sensor device, which is on a limb because it counts steps, includes data such as skin conductivity) of the target limb, and wherein the step counting method further comprises: 
             comparing the skin conductivity information to a first threshold of the one or more thresholds (Liu par.13 teaches comparing information to threshold in order to determine dominant limb); and 
            determining the type of the target limb as a dominant limb when the skin conductivity information is greater than the first threshold (Liu par.13 teaches determining limb as dominant limb when threshold is exceeded).             

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement for the reason for allowance:
Regarding claim 7, the prior art does not teach or suggest, in combination with the rest of
the limitations of claim 7,
“…searching, by the step counting apparatus based on the type of the target limb in a correspondence between the type of limb and a filtering manner, for a target filtering manner corresponding to the target limb; and performing, by the step counting apparatus, a filtering process on the step counting information using the target filtering manner before determining whether the user is in the walking state in the step counting period.”

Claim 8 allowed.
The following is an examiner's statement for the reason for allowance:
Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 8,
“… search, based on the type of the target limb in a correspondence between a type of limb and a filtering manner, for a target 4Atty. Docket: 4657-34600 (85087553US03)  filtering manner corresponding to the target limb; perform a filtering process on the step counting information using the target filtering manner to 
Claims 8-14 are also allowable due to their dependence on allowable claim 8.

Claim 15 allowed.
The following is an examiner's statement for the reason for allowance:
Regarding claim 15, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 15,
“…searching for, by the step counting apparatus in a correspondence between a type of limb and a filtering manner, a target filtering manner corresponding to the target limb; performing, by the step counting apparatus, filtering processing on the step counting information using the target filtering manner to determine filtered step counting information; determining, by the step counting apparatus based on the filtered step counting information, whether the user is in a walking state in the step counting period;…”

                                                            Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
United States Patent #5485402 Smith et al. is a gait activity monitor configured to determine and record the number of steps taken by a wearer using a system processor capable of comparing, determining and calculating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858